DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2020 has been entered.  Claims 10-13 and 25-49 are pending in the instant application.  A search has been extended to claimed di-macrocyclic compounds in which a cyclic or alkyl group connects two N-ring atoms are not considered chelates (where more than two atoms are bonded to a metal atom).
Claims 25-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 October 2016.
Claim Rejections - 35 USC § 112
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a di-macrocyclic compound composed of two heterocyclic rings with at least six nitrogen ring atoms each and two rings embedded within the ring.  The universe of di-macrocycles of claims 48 and 49 includes compounds in which two heterocyclic rings with 6 nitrogen ring atoms and two embedded rings are connected by an alkyl, cyclic or heteroalkyl linking 
(1) Level of skill and knowledge in the art: 
PANDYA (Chemical Communications, 2014, 51, 2301-2303) describes compounds 1 and 2 (page 2301, figure 1).  In these di-macrocycles, the instant definitions apply: A1-A4 are each 2,3-dihydroxyphenylene; L1-L9 are each unsubstituted or substituted ethylene; and F1 and F2 are each substituted alkyl groups.

    PNG
    media_image1.png
    191
    393
    media_image1.png
    Greyscale

(2) Partial structure:
A partial structure of a compound of claim 48 requires that two heterocyclic rings are connected by an alkyl, heteroalkyl, or cyclic group at the nitrogen ring atoms.  The heterocyclic rings themselves comprise at least two more embedded rings (1)-(10). Each embedded ring is substituted by a hydroxyl group and an optional oxo group.  Internal linking groups L2-L9 represent an alkyl, heteroalkyl, or cyclic group.  

    PNG
    media_image2.png
    340
    458
    media_image2.png
    Greyscale


Examples 7 (pages 71-72), 18 (pages 84-86), and 21-22 (pages 92-93) describe different properties of prepared di-macrocycles.  A di-macrocycle of the instant application chelates with a metal and/or is stabilized with DNA oligonucleotides (examples 8-9, pages 72-74).  
(5) Method of making the claimed invention:
Scheme 16 (page 87) shows the preparation of a non-chelated compound of the instant application where each instance of variables A1-A4 is possibility (2).  Scheme 17 (page 92) shows how a metal chelated complex is prepared.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 34-49 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any di-macrocyclic compound with the following requirements: an alkyl, heteroalkyl, or cyclic group connecting two nitrogen-containing heterocyclic rings; and each heterocyclic ring contains at least six nitrogen ring atoms and two substituted embedded rings.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  While having written description of examples 7, 18, 21, and 22 and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Conclusion
Claims 34-49 are allowed.
Claims 10-13, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pandya (Chemical Communications, 2014, 51, 2301-2303, published 18 December 2014) describes compounds 1 and 2 (page 2301, figure 1).  Since this reference is published after the priority date of the instant application (16 November 2012), it cannot be used as prior art.

    PNG
    media_image1.png
    191
    393
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699